Per Curiam.

The record discloses no conflict of evidence, except as to the alleged special agreement about the rate at which visits were to he charged for. Upon the uncontradicted evidence the plaintiff was entitled to receive something. No special defenses were pleaded and none can, therefore, he availed of. The defendant did not make the objection on the trial that the hook of original entries was not produced. If she had the plaintiff might have produced it.
Judgment reversed and new trial granted, with costs to appellant to abide the event.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.